Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Non-Final Office Action is responsive to the communication received 08/05/2022.

Election/Restrictions
	Applicant’s election without traverse in the Reply filed on 08/05/2022 of group II, claims 22 and 24-29 is acknowledged.
	Upon further consideration, the previous species election requirement in the Office Action mailed 6/8/2022 has been withdrawn.
The Restriction Requirements are deemed proper and are made FINAL.
Claims 22 and 24-29 are pending.
Claims 22 and 24-29 are under examination in this Office Action.

Claim Rejections - 35 USC § 112 - (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 22 and 24-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  Claims 24-29 depend directly or indirectly from claim 22.

Claim 22 k) is vague and indefinite as to whether the claim is meant as worded to limit the secondary structure to "TGGC at the 5' end and CGCT at the 3' end for insertion in phage display vector;" or not.  The above phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  If there are situations where the above phrase is required, it is now clear what situations would trigger the requirement to include the above phrase.
Claim 22 l) is vague and indefinite as to whether the claim is meant as worded to limit the secondary structure to "GCCA at the 5' end and AGCG at the 3' end;" or not.  The above phrase renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  If there are situations where the above phrase is required, it is now clear what situations would trigger the requirement to include the above phrase.


Closest Prior Art
The following is the closest prior art: 
Xu et al. (2004) World Journal of Gastroenterology volume 10 pages 2619 to 2623 cited in the 12/23/2021 IDS (hereinafter known as "Xu") represents the closest prior art.  Xu teaches a method for generating a naive human antibody fragment library comprising at least 8 billion clones (see entire document).  Xu does not explicitly teach a method for generating a naïve human antibody fragment library, said method comprising: a) obtaining a RNA sample from PBMCs of a human subject; b) obtaining a first strand of cDNA from the RNA sample; c) amplifying the first strand of cDNA using primers K1-K7 with C1 to yield amplicons comprising Signal sequence*-V.sub.κ-C.sub.κ* (*denotes partial sequence of gene encoding Signal sequence or C.sub.k) fragments, and purifying the amplicons using non-ethidium bromide based stained gel for visualizing the amplicons using a blue light; d) amplifying the first strand of cDNA using primers L1-L11 with C2 to yield amplicons comprising Signal sequence*-V.sub.L-C.sub.L* (*denotes partial sequence of gene encoding Signal sequence or C.sub.L) fragments, and purifying the amplicons using non-ethidium bromide based stained gel for visualizing the amplicons using a blue light; e) amplifying the first strand of cDNA using primers H1-H9 with HuJM32 to yield amplicons comprising L*-V.sub.H-M-C.sub.H1* (*denotes partial sequence of gene encoding Linker or CH1 gene of IgM isotype) fragments, and purifying the amplicons using non-ethidium bromide based stained gel for visualizing the amplicons using a blue light; f) amplifying the amplicons of step (c) using primers K8-K13 with KS1-KS4 to yield amplicons comprising Signal sequence.sup.#-V.sub.κ-Linker (L)* (.sup.#denotes partial sequence of gene encoding Signal sequence longer than step (c) and *denotes partial sequence of gene encoding Linker) fragments, pooling of the 24 amplicons obtained from 28 reactions and purifying the pool of amplicons using non-ethidium bromide based stained gel for visualizing the amplicons using a blue light; g) amplifying the amplicons of step (d) using primers L12-L22 with LS1-LS3 to yield amplicons comprising Signal sequence.sup.#-V.sub.L-Linker (L)* (.sup.#denotes partial sequence of gene encoding Signal sequence longer than step (d) and *denotes partial sequence of gene encoding Linker) fragments, pooling of all the 33 amplicons, and purifying the pool of amplicons using non-ethidium bromide based stained gel for visualizing the amplicons using a blue light; h) amplifying the amplicons of step (e) using primers H10-H18 with HuJG-33 to yield amplicons comprising L-L-L-V.sub.H-G-C.sub.H1* (*denotes partial sequence of CH1 gene of IgG isotype) fragments, pooling of all the 9 amplicons, and purifying the pool of amplicons using non-ethidium bromide based stained gel for visualizing the amplicons using a blue light; i) pooling equimolar concentrations of the amplicons of steps (f) and (h), and performing emulsion-based splicing by Overlap Extension PCR (SOE-ePCR) using primers PelBclo-51 and HuJGclo-34 to obtain spliced scFv comprising .sup.#Signal sequence-V.sub.κ-L-L-L-V.sub.H-G-C.sub.H1* [.sup.#denotes partial sequence of gene encoding Signal sequence as in step (f) and *denotes partial sequence of CH1 gene of IgG isotype as in step (h)] fragments, and purifying amplicons using non-ethidium bromide based stained gel for visualizing the amplicons using a blue light; j) pooling equimolar concentrations of the amplicons of steps (g) and (h), and performing emulsion-based splicing by Overlap Extension PCR (SOE-ePCR) using primers PelBclo-51 and HuJGclo-34 to obtain spliced scFv comprising .sup.#Signal sequence-V.sub.L-L-L-L-V.sub.H-GC.sub.H1* [.sup.#denotes partial sequence of gene encoding Signal sequence as in step (g) and *denotes partial sequence of CH1 gene of IgG isotype as in step (h)] fragments, and purifying amplicons using non-ethidium bromide based stained gel for visualizing the amplicons using a blue light; k) treatment of spliced scFv of step (i) and (j) with T4 DNA polymerase in the presence of dTTP to generate 4 base 5′ overhangs, TGGC at the 5′ end and CGCT at the 3′ end; l) digesting pVCHuscFvSacBclo36006 phagemid vector with BsaI restriction enzyme to produce linearized vector with 4 base 5′ overhangs, GCCA at the 5′ end and AGCG at the 3′ end; m) ligating the scFv products of step (k) individually to BsaI linearized phagemid vector of step (l) to obtain recombinant vector and transforming the recombinant vector in a E. coli cell to obtain the naïve human antibody fragment library, wherein the naïve human antibody fragment library comprises two libraries, and wherein the two libraries consists of a first library comprising scFv of V.sub.κ-L-L-L-V.sub.H products and a second library comprising scFv of V.sub.L-L-L-L-V.sub.H products; n) storage of antibody libraries as 16 mini-libraries comprising scFv in V.sub.κ-L-L-L-V.sub.H format and 20 mini-libraries comprising scFv in V.sub.L-L-L-L-V.sub.H format, wherein the signal sequence is PelB, and wherein the method leads to generation of the naïve human antibody fragment library and the library comprises at least 8 billion clones.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached at 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639